Citation Nr: 0840035	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  05-24 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran served on active duty from March 1977 to January 
1978. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In August 2007, the veteran 
appeared before the undersigned Veterans Law Judge and gave 
testimony in support of her claim.  A complete transcript is 
of record.  

In January 2008, the Board denied the veteran's claim for 
service connection for PTSD.  The veteran appealed the denial 
to The United States Court of Appeals for Veterans Claims 
(Court) and in June 2008, the Court granted a Joint Motion of 
the parties to remand, and remanded the case to the Board for 
readjudication consistent with the Joint Motion.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The veteran has been diagnosed with PTSD, but there is no 
credible supporting evidence that the claimed in-service 
stressor occurred.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to notify and assist

As provided by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in August 2004 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed her 
of what evidence was required to substantiate the claim and 
of her and VA's respective duties for obtaining evidence.  
The letter informed the veteran what was needed from her 
regarding service connection for PTSD based on in-service 
assault, including providing reports of private physicians, 
the status of her claim, what VA had received, what VA was 
responsible for, what VA would do, and how she could help.  
She was also informed of what the evidence must show to 
support her claim.  A similar notice letter was sent to her 
again in August 2006.  

With respect to the Dingess requirements, in March 2006, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  The claim was readjudicated 
in a June 2007 supplemental statement of the case.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and readjudicating the claim in the form of 
an SOC to cure timing of notification defect).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting her in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The RO has obtained service treatment records, service 
personnel records, VA treatment records, private treatment 
records, and Social Security Administration (SSA) records.  
Further, the veteran was provided an opportunity to set forth 
her contentions during the hearing before the undersigned 
Veterans Law Judge in August 2007.  The veteran submitted her 
claim in June 2004 on a form specific to personal assault 
which requested the evidence she could supply to support her 
claim.  The RO advised the veteran of personal assault 
development as required by VA regulation in the August 2004 
notice letter which included a PTSD Questionnaire, which the 
veteran subsequently returned to the RO.  See 38 C.F.R. 
§ 3.304(f)(3).  She was also sent a VA Form 21-0781a 
(Statement in Support of Claim for Service Connection for 
Post-Traumatic Stress Disorder (PTSD)) with an August 2006 
notice letter.  There is no other indication or allegation 
that relevant evidence remains outstanding.

In the Joint Motion for Remand, it was noted that the veteran 
had reported that she informed her battalion commander about 
her claimed in-service sexual assault and that the Board 
failed to adequately discuss what, if any, reasonable efforts 
were made to obtain relevant information from the battalion 
commander.  In Forcier v. Nicholson, 19 Vet. App. 414, 422 
(2006), the Court stated that, "If in the process of 
identifying these potential sources, a claimant provided the 
name or names of any persons who allegedly perpetrated the 
assault or the names of any potential witnesses, the 
Secretary's reasonable efforts to assist, as required under 
section 5103A(a), may also include attempting to assist the 
claimant in obtaining statements from these persons."  

Here, the form sent to the veteran by the RO in August 2004 
specifically requested that she provide the full names and 
ranks of any others who were involved in the assault.  She 
was also advised that if she discussed the event with any 
other individual, she may want to ask them to provide a 
statement concerning their knowledge of the incident, and 
that if the incident was reported to authorities, to list 
their complete name and address.  The veteran has not 
provided the name of her battalion commander or any statement 
from him, despite the request from the RO for such 
information.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  She had previously indicated in her June 2004 
stressor statement that the battalion commander was a friend 
of her assailant.  When contacted by the RO in August 2006, 
she stated that she had no other information or evidence to 
give to VA to substantiate her claim.  Accordingly, the Board 
finds that there is no further duty to assist with respect to 
this aspect of the claim.  

The Board also notes that the veteran stated that her 
assailant was her mess sergeant and that he was known as 
Sergeant [redacted].  She thought his name was Sergeant [redacted].  
She submitted a photograph of him that was reportedly taken 
by her grandmother around the time of Thanksgiving in 1977.  
The claimed stressor is one of sexual assault.  Even if it 
could be confirmed that Sergeant [redacted] served with the veteran 
at Fort Sill in 1977, this proves only that the veteran 
remembered the last name of her mess sergeant; it would not 
prove that he assaulted her.   The only way that the incident 
could be confirmed with certainty is for VA to track down 
Sergeant [redacted] and ask him whether, 30 years ago, he committed 
a crime.  The Board declines to do this.  This is more than a 
mere fishing expedition.  See Gobber v. Derwinski, 2 Vet. 
App. 470, 472 (1992) (duty to assist is not a license for a 
"fishing expedition" to determine if there might be some 
unspecified information which could possibly support a 
claim).  It is ethically problematical whether any government 
agency should request that an individual incriminate himself 
30 years after the alleged crime occurred in order to verify 
the claim of another individual.

As to a VA examination, in the absence of evidence of a 
verified stressor to support a diagnosis of PTSD, further 
development in the form of a VA examination is not warranted.  
The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  


Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2008).  Service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  

The veteran's specific allegation is that her in-service 
stressor was a personal assault by a sergeant in September or 
October 1977.  She contends that her mess sergeant drove her 
to the woods and sexually assaulted her.  She stated that he 
was caught by the police, who happened to be a friend of his, 
and told him to take her someplace else.  Her assailant then 
took her to another mess sergeant's house where she was 
sexually assaulted by several of his friends.  The veteran 
stated that all she remembers was waking up the next day in 
her barracks.  She went to her battalion commander (also a 
friend of the assailant) who said that he would take care of 
it.  The veteran stated that two days later she was 
transferred to Headquarters working as a liaison officer.  
Previously, she was working as a chef.   Then a few months 
later her Major came to her and told her that the Red Cross 
had called him and said that her grandmother was sick, and 
that she had to leave the Army to care for her.  See 
Statements from the veteran, received in June and August 
2004, and transcript of personal hearing in August 2007.

The veteran states that she did not report the incident to 
the police (see, August 2007 Board hearing transcript wherein 
the veteran testified that she only reported the incident to 
her battalion commander).  She has also testified that she 
did not see any doctors at the time she was assaulted.  The 
veteran stated that she told two people about the assault, 
her grandmother and her brother and that both are now 
deceased. (see, VA Report of Contact in August 2004).  She 
has also reported that she never reported the incident or 
sought counseling for it.  (see, VA outpatient record of June 
2004).  

The veteran did not engage in combat with the enemy, so the 
veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged in- service stressor.  
Instead, the record must contain credible supporting evidence 
which corroborates the veteran's testimony or statements.  
Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996).  

In addition, 38 C.F.R. § 3.304(f)(3) states that for a PTSD 
claim based on in-service personal assault, evidence from 
sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
Additionally, evidence of behavior changes following the 
claimed assault is one type of relevant evidence that may be 
found in these sources.  Examples of behavior changes that 
may constitute credible evidence of the stressor could 
include a request for a transfer to another
military duty assignment; deterioration in work performance; 
substance abuse, or episodes of depression.  VA will not deny 
a PTSD claim that is based on in-service personal assault 
without first advising the claimant that evidence from 
sources other than the veteran's service records may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence.  Id.

In this case, the veteran has a diagnosis of PTSD.  (See, VA 
treatment records of June 2004, July 2004, August 2004 and 
September 2004).  Although there is considerable testimonial 
evidence from the veteran as to the inservice stressor, the 
Board finds it lacking in consistency and credibility.  On 
the whole, for the reasons discussed below, the evidence is 
not credible.

The contemporaneous service records do not support the 
veteran's allegations of sexual assault in service.  The 
service treatment records and service personnel records are 
negative for any complaints, treatment, or diagnoses of a 
mental disorder or any other indicia of in-service trauma.  
While the veteran has stated that she did not have an exit 
examination from service, (see, VA Form 9 dated in July 
2005), a discharge examination report is in the file.  On the 
veteran's January 1978 discharge exam, she checked "yes" for 
having venereal disease; however, she denied nervous problems 
of any sort.  A review of the service medical records 
reflects that she was treated for thrush in March 1977 and 
was in contact with gonorrhea in August 1977; however, these 
events were prior to her claimed sexual assault.  Pelvic 
examination and psychiatric evaluation were normal on 
separation from service in January 1978.

The veteran's service personnel records show that she was 
transferred from Fort Jackson, South Carolina, to Fort Sill, 
Oklahoma, in July 1977.  She was promoted to private first 
class on November 22, 1977.  Thereafter, she was discharged 
due to hardship, at her request.  On her January 1978 
application, the veteran stated that her children were living 
with her grandmother.  She stated that she had received a 
letter from her grandmother's doctor indicating the severity 
of her grandmother's health and that the only way she could 
care for her grandmother and her children was to request 
separation.  

In sum, the preponderance of the credible evidence does not 
show corroboration of an alleged in-service stressor.  The 
veteran has indicated that she did not report the incident to 
the police and did not seek any medical treatment or 
counseling.  She has indicated that she did inform three 
people of the incident, two of which are now deceased.  As to 
the third, it is noted that the veteran reported that she 
informed her battalion commander of the assault; however, 
there is nothing in the record to support this statement.  
She indicated in her June 2004 stressor statement that the 
battalion commander was a friend of her assailant.  The 
veteran has not given specific information regarding the name 
of the commander that she informed.  As discussed above, she 
was advised to submit the names and addresses of any military 
or civilian authorities that she notified of the incident in 
a stressor letter sent by the RO.  She was also advised that 
she could attempt to locate this individual and obtain a 
statement regarding that incident.  Her response in August 
2004 did not contain any evidence of that nature.  She also 
stated that the battalion commander said he would handle it; 
however, there is no indication in the record or from the 
veteran that any report of the incident was generated.  She 
has testified that the response of the battalion commander 
was to transfer her and to subsequently separate her from 
service.  However, her personnel records show that she was 
separated due to hardship, at her own request, to care for 
her grandmother.  

The veteran's service personnel and treatment records have 
been reviewed and are negative for any complaint or 
documentation of sexual assault.  The veteran has not 
submitted any evidence to corroborate this event except for 
her own account.  However, based on a review of the record as 
a whole, the Board finds that the veteran is not a credible 
historian.  She contends, in essence, that she was forced to 
leave the military after her alleged assault.  At her hearing 
in August 2007, she said that after she was sent to 
Headquarters, the Major informed her that her grandmother was 
ill and that she had to leave the Army to care for her.  She 
said that when she arrived home after her separation from 
service in 1978, she told her grandmother that she was not 
returning to the military because she had been discharged to 
care for her, and her grandmother said, "Baby, I'm not 
sick."  In essence, she appears to be claiming that her 
grandmother was not really ill and that the military used 
this as a ruse to discharge her.  She appears to be 
indicating that she learned of her grandmother's illness from 
her Major.

However, review of the personnel records shows that in 
January 1978 the veteran herself completed an Application for 
Separation due to Hardship.  She said that she had received a 
letter from her grandmother's doctor disclosing the severity 
of her health and the need for her to be move closer to her 
in Tampa.  She stated that because there were no Army 
stations near Tampa, she was requesting separation from 
service.  It is difficult, if not impossible, to reconcile 
the veteran's current statements made in support of her claim 
for benefits with the statements made on her January 1978 
Application for Separation due to Hardship.     

Further, the veteran testified in August 2007 that her 
grandmother visited her the day after the assault took place.  
She indicated that this occurred at Thanksgiving time and her 
grandmother went to the mess hall and took a picture of her 
assailant.  The veteran stated that she was supposed to 
finish setting up the table, and her grandmother asked the 
assailant if she could take a picture of him next to that 
table (i.e., creation).  However, the veteran had previously 
indicated that the assault took place in September or October 
1977 and that she was transferred to Headquarters two days 
after it occurred to work as a liaison officer.  Her 
statement that she was working at the mess hall setting up a 
table in November 1977, around the time of Thanksgiving, is 
inconsistent.  The veteran also stated in her substantive 
appeal that she did not receive a separation examination 
because of her hurried separation; however, as noted above, 
one was performed in January 1978.  These contradicting 
statements made by the veteran weigh against a finding of 
credibility.  See Caluza v. Brown, 7 Vet. App. 498, 512 
(1995).  The fact that the veteran's statements are 
contradicted by official records and are not always 
consistent diminishes the veteran's overall credibility with 
the Board, undermining this claim.  

The veteran's service records do not reflect any significant 
behavior changes.  The record is devoid of any indication of 
the occurrence of an assault.  VA is unable to verify the 
veteran's claimed in-service stressor, and her lay testimony 
is insufficient, standing alone, to establish service 
connection.  Cohen v. Brown, 10 Vet. App 128, 147 (1997) 
(citing Moreau, 9 Vet. App. at 395).  Thus, because the 
veteran's diagnosis of PTSD was not based upon a verified in-
service stressor, the claim for service connection for PTSD 
must be denied.  

And while the veteran has been diagnosed with PTSD related to 
military sexual trauma by a VA clinician in July 2004, the 
Board is not required to grant service connection for PTSD 
because a physician may have accepted the veteran's 
description of her active service experiences as credible.  
See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  Therefore, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for PTSD.


ORDER

Service connection for PTSD is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


